UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended April 30, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception A 9-22-00 16.06% 5.71%  6.26% 20.52% 16.06% 32.03%  38.83% B 9-22-00 16.74 5.72  6.29 20.83 16.74 32.07  39.00 C 9-22-00 13.23 6.04  6.29 17.50 13.23 34.07  39.00 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until February 28, 2009. The net expenses are as follows Class A  1.52%, Class B  2.22%, Class C  2.22% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.93%, Class B  2.63%, Class C  2.63% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Growth Trends Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Growth Trends Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 9-22-00 $6,100 $6,100 $10,897 C 2 9-22-00 6,100 6,100 10,897 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | Growth Trends Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $836.20 $7.08 Class B 1,000.00 833.30 10.26 Class C 1,000.00 833.30 10.26 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Growth Trends Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $1,017.16 $7.77 Class B 1,000.00 1,013.67 11.26 Class C 1,000.00 1,013.67 11.26 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.55%, 2.25% and 2.25% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). Semiannual report | Growth Trends Fund 9 Portfolio summary Top 10 holdings 1 Microsoft Corp. 5.2% Apple, Inc. 2.6% American Oriental Bioengineering, Inc. 4.0% Bank of America Corp. 2.5% International Business Machines Corp. 2.8% Intel Corp. 2.4% American International Group, Inc. 2.6% Johnson & Johnson 2.0% State Street Corp. 2.6% Bayer AG 2.0% Sector distribution 1 Information technology 34% Energy 1% Financials 30% Telecommunication services 1% Health care 27% Other 7% 1 As a percentage of net assets on April 30, 2008. 10 Growth Trends Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-08 (unaudited) This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 93.29% (Cost $60,277,880) Application Software 2.92% Amdocs Ltd. (I) 13,300 417,354 Intuit, Inc. (I) 10,000 269,700 NetScout Systems, Inc. (I) 51,000 510,000 Salesforce.com, Inc. (I) 4,500 300,285 Synopsys, Inc. (I) 20,500 473,755 Asset Management & Custody Banks 5.51% Bank of New York Mellon Corp. 23,840 1,037,755 BlackRock, Inc. (Class A) 1,742 351,518 State Street Corp. 24,550 1,771,037 T. Rowe Price Group, Inc. 9,511 556,964 Biotechnology 9.94% American Oriental Bioengineering, Inc. (I) 277,305 2,667,674 Amgen, Inc. (I) 10,789 451,735 Biogen Idec, Inc. (I) 7,312 443,765 Genentech, Inc. (I) 12,417 846,839 Genzyme Corp. (I) 6,346 446,441 Gilead Sciences, Inc. (I) 17,785 920,552 QIAGEN N.V. (I) 21,650 480,846 Thermo Fisher Scientific, Inc. (I) 7,634 441,780 Communications Equipment 3.33% Cisco Systems, Inc. (I) 48,102 1,233,335 Harris Corp. 7,200 389,016 QUALCOMM, Inc. 14,400 621,936 Computer Hardware 7.71% Apple, Inc. (I) 10,100 1,756,895 Dell, Inc. (I) 23,400 435,942 Hewlett-Packard Co. 23,365 1,082,968 International Business Machines Corp. 15,900 1,919,130 Computer Storage & Peripherals 1.11% EMC Corp. 29,752 458,181 Seagate Technology 15,358 289,805 See notes to financial statements Semiannual report | Growth Trends Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Consumer Finance 2.48% American Express Co. 19,612 941,768 Discover Financial Services (I) 40,078 729,820 Data Processing & Outsourced Services 0.67% Wright Express Corp. (I) 13,765 454,245 Diversified Banks 5.03% Bank of America Corp. 45,685 1,715,015 Kookmin Bank ADR 6,587 459,443 Wachovia Corp. 41,611 1,212,961 Diversified Chemicals 1.98% Bayer AG 15,795 1,334,024 Diversified Financial Services 1.88% Citigroup, Inc. 33,183 838,534 JPMorgan Chase & Co. 3,900 185,835 Visa, Inc. (Class A) (I) 2,887 240,920 Drug Retail 0.35% CVS Caremark Corp. 5,850 236,165 Health Care Distributors 1.21% AmerisourceBergen Corp. 11,281 457,445 Cardinal Health, Inc. 6,834 355,846 Health Care Equipment 2.44% Covidien Ltd. 5,188 242,228 Hologic, Inc. (I) 17,892 522,267 Medtronic, Inc. 8,673 422,202 Stryker Corp. 3,668 237,796 Zimmer Holdings, Inc. (I) 2,979 220,923 Insurance Brokers 0.88% Aon Corp. 6,250 283,688 Willis Group Holdings Ltd. 8,925 310,144 Integrated Oil & Gas 1.56% Sasol Ltd. ADR 9,382 531,490 Suncor Energy, Inc. 4,627 521,385 Integrated Telecommunication Services 0.37% Verizon Communications, Inc. 6,463 248,696 Internet Software & Services 3.15% eBay, Inc. (I) 24,500 766,605 Google, Inc. (Class A) (I) 1,400 804,006 Shanda Interactive Entertainment Ltd. ADR (I) 16,200 555,498 Investment Banking & Brokerage 1.71% Charles Schwab Corp. 21,402 462,283 Goldman Sachs Group, Inc. 599 114,631 Lazard Ltd. (Class A) 9,600 375,744 MF Global Ltd. (I) 15,036 198,024 See notes to financial statements 12 Growth Trends Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value IT Consulting & Other Services 0.59% CA, Inc. 17,950 397,413 Life & Health Insurance 3.13% Aflac, Inc. 17,650 1,176,726 Principal Financial Group, Inc. 7,880 422,841 Prudential Financial, Inc. 6,750 511,042 Managed Health Care 3.64% Aetna, Inc. 18,769 818,328 Aveta, Inc. (B)(I)(S) 97,210 534,655 UnitedHealth Group, Inc. 14,409 470,166 WellPoint, Inc. (I) 12,650 629,337 Multi-Line Insurance 3.90% American International Group, Inc. 38,650 1,785,630 Hartford Financial Services Group, Inc. 5,900 420,493 MetLife, Inc. 6,916 420,839 Pharmaceuticals 7.68% Abbott Laboratories 12,906 680,792 Cephalon, Inc. (I) 7,386 460,960 Dr. Reddys Laboratories Ltd. ADR 23,834 363,945 Johnson & Johnson 19,901 1,335,158 Merck & Co., Inc. 5,362 203,970 OSI Pharmaceuticals, Inc. (I) 13,967 483,957 Pfizer, Inc. 14,129 284,134 Roche Holding AG 2,260 373,976 Stada Arzneimittel AG 7,166 483,212 Tongjitang Chinese Medicines Co. ADR (I) 62,185 509,917 Property & Casualty Insurance 1.24% ACE Ltd. 10,882 656,076 Progressive Corp. 9,700 176,443 Reinsurance 2.65% Berkshire Hathaway, Inc. (Class B) (I) 100 445,700 PartnerRe Ltd. 14,350 1,061,613 Platinum Underwriters Holdings Ltd. 7,800 279,786 Semiconductor Equipment 0.24% Mattson Technology, Inc. (I) 33,000 160,050 Semiconductors 2.72% Fairchild Semiconductor International, Inc. (I) 18,773 244,800 Intel Corp. (I) 71,500 1,591,590 Specialized Finance 1.30% Interactive Brokers Group, Inc. (Class A) (I) 3,366 106,265 Nasdaq Stock Market, Inc. (I) 13,412 488,867 Nymex Holdings, Inc. (I) 3,043 281,782 See notes to financial statements Semiannual report | Growth Trends Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Systems Software 9.39% Adobe Systems, Inc. (I) 14,350 535,112 BMC Software, Inc. (I) $8,438 293,305 McAfee, Inc. (I) 7,000 232,750 Microsoft Corp. 122,050 3,480,866 Oracle Corp. (I) 62,600 1,305,210 Symantec Corp. (I) 27,922 480,817 Technology Distributors 1.84% Arrow Electronics, Inc. (I) 11,450 311,555 Ingram Micro, Inc. (Class A) (I) 23,453 398,936 Tech Data Corp. (I) 15,700 527,677 Wireless Telecommunication Services 0.74% NII Holdings, Inc. (I) 10,900 498,566 Interest Par value Issuer, description, maturity date rate Value Short-term investments 7.97% (Cost $5,373,000) Joint Repurchase Agreement 7.97% Joint Repurchase Agreement transaction with Bank of America Corp. dated 4-30-08 at 1.910% to be repurchased at $5,373,285 on 5-1-08, collateralized by $4,219,810 U.S. Treasury Inflation Indexed Bond, 3.000%, due 7-15-12 (valued at $5,480,268, including interest) 1.910% $5,373 5,373,000 Total investments (Cost $65,650,880)  101.26% Other assets and liabilities, net (1.26%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $534,655 or 0.79% of the Funds net assets as of April 30, 2008. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers. In transactions exempt from registration, Rule 144A securities amounted to $534,655 or 0.79% of the Funds net assets as of April 30, 2008.  The cost of investments owned on April 30, 2008, including short-term investments, for Federal income tax purposes was $65,864,167. Gross unrealized appreciation and depreciation of investments aggregated $8,485,961 and $6,097,032, respectively, resulting in net unrealized appreciation of $2,388,929. See notes to financial statements 14 Growth Trends Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $65,650,880) $68,253,096 Cash 1,726 Receivable for investments sold 105,511 Receivable for shares sold 2,876 Dividends and interest receivable 34,323 Receivable from affiliates 11,125 Total assets Liabilities Payable for investments purchased 573,323 Payable for shares repurchased 171,992 Payable to affiliates Management fees 38,545 Distribution and service fees 39,302 Other 104,014 Other payables and accrued expenses 74,902 Total liabilities Net assets Capital paid-in 245,452,180 Accumulated net realized loss on investments and foreign currency transactions (180,475,892) Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 2,602,912 Accumulated net investment loss (172,621) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($25,691,462 ÷ 3,993,763 shares) $6.43 Class B ($30,332,196 ÷ 4,970,563 shares) 1 $6.10 Class C ($11,382,921 ÷ 1,865,370 shares) 1 $6.10 Maximum offering price per share Class A ($6.43 ÷ 95%) 2 $6.77 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Growth Trends Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $9,194) $464,896 Interest 77,581 Securities lending 18,374 Income from affiliated issuers 8,051 Total investment income Expenses Investment management fees (Note 3) 372,706 Distribution and service fees (Note 3) 274,759 Transfer agent fees (Note 3) 173,042 Accounting and legal services fees (Note 3) 3,727 Printing fees 24,310 Custodian fees 23,600 Blue sky fees 17,658 Professional fees 11,020 Trustees fees 2,339 Miscellaneous 8,077 Total expenses Less expense reductions (Note 3) (173,041) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain on Investments 1,618,485 Foreign currency transactions 569 Change in net unrealized appreciation (depreciation) of Investments (16,008,503) Translation of assets and liabilities in foreign currencies (53) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-01-07 to 4-30-08. See notes to financial statements 16 Growth Trends Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-07 4-30-08 1 Increase (decrease) in net assets From operations Net investment loss ($760,504) ($169,295) Net realized gain 14,115,578 1,619,054 Change in net unrealized depreciation (3,305,325) (16,008,556) Increase (decrease) in net assets resulting from operations From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 111,335,583 90,669,392 End of period 2 1 Semiannual period from 11-01-07 to 4-30-08. Unaudited. 2 Includes accumulated net investment loss of $3,326 and $172,621, respectively. See notes to financial statements Semiannual report | Growth Trends Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 (0.03) (0.04)  (0.03) (0.02)  3 Net realized and unrealized gain (loss) on investments 1.05 0.20 0.60 0.67 0.80 (1.26) Total from investment operations Net asset value, end of period Total return (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $69 $58 $46 $40 $34 $26 Expenses before reductions 2.02 1.86 1.95 2.00 1.93 2.00 8 Expenses net of fee waivers, if any 1.65 1.65 1.65 1.65 1.52 1.55 8 Expenses net of all fee waivers and credits 1.65 1.65 1.65 1.65 1.52 1.54 8 Net investment income (loss) (0.64) (0.62) 0.01 4 (0.48) (0.32) (0.02) 8 Portfolio turnover (%) 76 40 27 70 70 42 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Less than $0.01 per share. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.04 per share and 0.61% of average net assets. 5 Assumes dividend reinvestment and does not reflect the effect of sales charge. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. See notes to financial statements 18 Growth Trends Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.06) (0.07) (0.04) 3 (0.07) (0.07) (0.02) Net realized and unrealized gain (loss) on investments 1.04 0.18 0.59 0.63 0.77 (1.20) Total from investment operations Net asset value, end of period Total return (%) 6 Ratios and supplemental data Net assets, end of period (in millions) $104 $85 $66 $53 $41 $30 Expenses before reductions 2.72 2.56 2.65 2.70 2.63 2.70 7 Expenses net of fee waivers, if any 2.35 2.35 2.35 2.35 2.22 2.25 7 Expenses net of all fee waivers and credits 2.35 2.35 2.35 2.35 2.22 2.24 7 Net investment loss (1.34) (1.32) (0.67) 3 (1.18) (1.02) (0.72) 7 Portfolio turnover (%) 76 40 27 70 70 42 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.04 per share and 0.62% of average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charge. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Growth Trends Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.06) (0.07) (0.04) 3 (0.07) (0.07) (0.02) Net realized and unrealized gain (loss) on investments 1.04 0.18 0.59 0.63 0.77 (1.20) Total from investment operations Net asset value, end of period Total return (%) 6 Ratios and supplemental data Net assets, end of period (in millions) $41 $31 $23 $19 $15 $11 Expenses before reductions 2.72 2.56 2.65 2.70 2.63 2.70 7 Expenses net of fee waivers, if any 2.35 2.35 2.35 2.35 2.22 2.25 7 Expenses net of all fee waivers and credits 2.35 2.35 2.35 2.35 2.22 2.24 7 Net investment loss (1.34) (1.32) (0.66) 3 (1.17) (1.02) (0.72) 7 Portfolio turnover (%) 76 40 27 70 70 42 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.04 per share and 0.62% of average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charge. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 20 Growth Trends Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Growth Trends Fund (the Fund) is a diversified series of John Hancock Equity Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Fund will invest in a number of industry groups without concentration in any particular industry. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
